
	
		II
		110th CONGRESS
		1st Session
		S. 14
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Kyl (for himself,
			 Mr. McConnell, Mr. Grassley, Mr.
			 Lott, Mr. Ensign,
			 Mr. Hatch, Mr.
			 Thomas, Mr. Smith,
			 Mr. Bunning, Mr. Crapo, Mr.
			 Roberts, Mr. DeMint,
			 Mr. Alexander, Mr. Martinez, Mr.
			 Chambliss, Mr. Brownback,
			 Mr. Craig, Mr.
			 Allard, Mr. Graham,
			 Mr. Enzi, Mr.
			 Inhofe, Mr. Burr, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the sunset on certain tax rates
		  and other incentives and to repeal the individual alternative minimum tax, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in America
			 Act.
		2.Repeal of EGTRRA sunsetTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 is repealed.
		3.Permanent reductions in individual capital
			 gains and dividends tax ratesSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 (relating to sunset of title) is
			 repealed.
		4.Permanent extension of research
			 credit
			(a)In generalSection 41 of the Internal Revenue Code of
			 1986 is amended by striking subsection (h).
			(b)Conforming amendmentParagraph (1) of section 45C(b) of such
			 Code is amended by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			5.Permanent extension of expensing for small
			 businesses
			(a)Dollar limitationParagraph (1) of section 179(b) of the
			 Internal Revenue Code of 1986 is amended by striking $25,000 ($100,000
			 in the case of taxable years beginning after 2002 and before 2010) and
			 inserting $100,000.
			(b)Reduction in limitationParagraph (2) of section 179(b) of the
			 Internal Revenue Code of 1986 is amended by striking $200,000 ($400,000
			 in the case of taxable years beginning after 2002 and before 2010) and
			 inserting $400,000.
			(c)Inflation adjustmentsSubparagraph (A) of section 179(b)(5) of
			 the Internal Revenue Code of 1986 is amended by striking and before
			 2010.
			(d)ElectionParagraph (2) of section 179(c) of the
			 Internal Revenue Code of 1986 is amended by striking and before
			 2010.
			(e)Computer softwareClause (ii) of section 179(d)(1)(A) of the
			 Internal Revenue Code of 1986 is amended by striking and before
			 2010.
			6.Permanent extension of above-the-line
			 deduction for certain expenses of elementary and secondary school
			 teachersSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking
			 In the case of taxable years beginning during 2002, 2003, 2004, 2005,
			 2006, or 2007, the deductions and inserting The
			 deductions.
		7.Repeal of individual alternative minimum
			 tax
			(a)In generalSection 55(a) of the Internal Revenue Code
			 of 1986 (relating to alternative minimum tax imposed) is amended by adding at
			 the end the following new flush sentence:
				
					For purposes of this title, the
				tentative minimum tax on any taxpayer other than a corporation for any taxable
				year beginning after December 31, 2006, shall be
				zero..
			(b)Modification of limitation on use of credit
			 for prior year minimum tax liabilitySubsection (c) of section 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended to read as follows:
				
					(c)Limitation
						(1)In generalExcept as provided in paragraph (2), the
				credit allowable under subsection (a) for any taxable year shall not exceed the
				excess (if any) of—
							(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
							(B)the tentative minimum tax for the taxable
				year.
							(2)Taxable years beginning after
				2006In the case of any
				taxable year beginning after 2006, the credit allowable under subsection (a) to
				a taxpayer other than a corporation for any taxable year shall not exceed 90
				percent of the regular tax liability of the taxpayer for such taxable year
				reduced by the sum of the credits allowable under subparts A, B, D, E, and F of
				this
				part.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			8.Sense of the Senate regarding
			 simplification of the Federal income tax system
			(a)FindingsThe Senate finds that—
				(1)the average time burden for all taxpayers
			 filing a Form 1040 Federal income tax return is 30 hours;
				(2)more than 6 in 10 Americans now hire
			 someone to help prepare their tax returns every year; and
				(3)the hundreds of billions of dollars spent
			 each year complying with the Federal tax system could be used more efficiently
			 by families and businesses to grow the Nation's economy and create jobs.
				(b)Sense of the SenateIt is the sense of the Senate that the
			 Committee on Finance of the Senate should report legislation before December
			 31, 2007, to simplify the Federal income tax system, ensuring that the system
			 is equitable, economically efficient, simple, transparent and administrable,
			 without raising tax rates.
			
